Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Allowability Notice is in response to the amendments dated August 25, 2022.
Claims 1-36 are pending.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 31-32 directed to an invention non-elected without traverse.  Accordingly, claims 31-32 been cancelled.

Allowable Subject Matter
Claims 1-30 and 33-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Examiner notes that the Remarks dated August 25, 2022, are thorough and address all of the outstanding issues.  The newly added claims are directed to subject matter not previously rejected by art or incorporate previously allowable subject matter.  The various 112 issues have been resolved and Applicant’s Remarks explain how these rejections have been overcome (Pages 12-22; the 112(f) invocation has been removed).  The prior art, Yamamoto, does not read on the amended claims as explained on Pages 23-24.  Specifically, Yamamoto does not disclose calculating the bending moments and then calculating force information through an arithmetic operation as claimed.  For at least these reasons, the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795